 

Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of October 13, 2010, is made by and
between Extreme Networks, Inc., a Delaware corporation (“Extreme” or the
“Company”), and the entities and natural persons listed on Schedule A hereto and
their affiliates (collectively, the “Ramius Group”) (each of the Company and the
Ramius Group, a “Party” to this Agreement, and collectively, the “Parties”).

WHEREAS, the Ramius Group may be deemed to beneficially own shares of common
stock of Extreme (the “Common Stock”) totaling, in the aggregate, 6,105,000
shares, or approximately 6.7% of the Common Stock issued and outstanding on the
date hereof;

WHEREAS, Extreme and the Ramius Group have agreed that it is in their mutual
interests to enter into this Agreement to set forth, among other things, the
parties’ mutual understanding relating to the 2010 annual meeting of
stockholders (the “Annual Meeting”).

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:

1. Representations and Warranties of the Ramius Group. The Ramius Group
represents and warrants to Extreme that (a) this Agreement has been duly
authorized, executed and delivered by the Ramius Group, and is a valid and
binding obligation of the Ramius Group, enforceable against the Ramius Group in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; and (b) the execution of this Agreement,
the consummation of any of the transactions contemplated hereby, and the
fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of the Ramius Group as currently in effect.

2. Representations and Warranties of Extreme. Extreme hereby represents and
warrants to the Ramius Group that (a) this Agreement has been duly authorized,
executed and delivered by Extreme, and is a valid and binding obligation of
Extreme, enforceable against Extreme in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; and
(b) the execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not conflict with, result in a breach or
violation of, constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, result in the loss of
a material benefit or give any right of termination, amendment, acceleration or
cancellation under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of Extreme or any of its subsidiaries
pursuant to any law, any order of any court or other agency of government,
Extreme’s Restated Certificate of Incorporation, as amended (the “Certificate of
Incorporation”), Extreme’s Amended and Restated Bylaws (the “Bylaws”), or the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which Extreme is a party or bound or to which its property or
assets is subject.



--------------------------------------------------------------------------------

 

3. Board Matters; Board Appointments; Committee Appointments; Board
Declassification.

(a) Extreme agrees that the Board of Directors (the “Board”) and all applicable
committees of the Board will take all actions necessary and appropriate to,
immediately following the execution of this Agreement, increase the size of the
Board to nine (9) directors, such that a vacancy will exist in Class III of the
Board (the “Class III Vacancy”) to be filled by the Settlement Director (as
defined in Section 3(b)).

(b) The Ramius Group shall be entitled to recommend to the Board a director
candidate (the “Ramius Group Candidate”), to fill the Class III Vacancy, who
(i) is unaffiliated with the Ramius Group, (ii) qualifies as “independent” under
the Nasdaq corporate governance standards and (iii) has relevant business and
financial experience that is consistent with Extreme’s guidelines relating to
director qualifications and Board composition. In determining the Ramius Group
Candidate, the Ramius Group agrees that it will consider, in addition to any
director candidates identified by the Ramius Group, any director candidates that
the Company may recommend to the Ramius Group who meet the requirements set
forth in the first sentence of this Section 3(b). In the event the Board does
not accept the Ramius Group Candidate, the Ramius Group will have the right to
recommend additional director candidate(s) for consideration by the Board who
meet the requirements set forth in the first sentence of this Section 3(b),
until such time as the Board accepts a director candidate recommended by the
Ramius Group. Upon the acceptance of a director candidate, the Company will
appoint such director candidate to the Board no later than five (5) business
days after the date that such director candidate has been approved by the Board
(the “Settlement Director”).

(c) In the event the Settlement Director is appointed to the Board prior to the
Annual Meeting, Extreme agrees that it will recommend, support and solicit
proxies for the election of the Settlement Director in the same manner as for
the Company’s other nominees who are up for election at the Annual Meeting.

(d) Extreme agrees that the Settlement Director will be appointed to (i) at
least one (1) committee of the Board and (ii) any special committee that is
formed while the Settlement Director is serving as a director of the Board for
the purpose of reviewing or evaluating strategic alternatives, including, but
not limited to, a sale of the Company, an acquisition or any other strategic
transaction. The appointment of the Settlement Director to any committee of the
Company pursuant to Section 3(d)(ii) hereof shall only be subject to a
determination that the Settlement Director is “independent” pursuant to NASDAQ
listing standards and Delaware law.

(e) Extreme agrees that if the Settlement Director resigns or is otherwise
unable to serve as a director or is removed for cause as a director, the
procedures described in Section 3(b) shall again apply, until such time as the
Board accepts a replacement candidate recommended by the Ramius Group and
appoints such director candidate to the Board.

(f) Extreme agrees that prior to Extreme’s 2011 annual meeting of stockholders
(the “2011 Annual Meeting”), the Board and all applicable committees of the
Board shall not (i) increase the size of the Board to more than nine
(9) directors or (ii) or take any other action to materially limit or restrict
the rights of or time allotted to its stockholders to nominate persons for
election to the Board (including but not limited to by amending the Certificate
of Incorporation or Bylaws).

 

-2-



--------------------------------------------------------------------------------

 

(g) Extreme agrees to, in accordance with the Certificate of Incorporation and
Bylaws and applicable state law, submit, solicit and seek to obtain proxies in
favor of a binding resolution for approval by its stockholders at the Annual
Meeting to declassify the Company’s Board to provide for the annual election of
all directors (the “Declassification Proposal”). Pursuant to the
Declassification Proposal, if approved by stockholders at the Annual Meeting,
the terms of the Class I directors that would otherwise have expired at the 2011
Annual Meeting will expire and their successors will be elected to serve
one-year terms. At the 2012 annual meeting of stockholders (the “2012 Annual
Meeting”), the terms of the Class II directors that would otherwise have expired
in 2012 will expire and their successors will be elected to serve one-year
terms. At the annual meeting in 2013 and each annual meeting thereafter, the
terms of all directors previously elected or appointed to the Board will expire
and their successors will be elected to serve one-year terms.

4. Standstill Restrictions.

(a) Each member of the Ramius Group agrees that, from the date of this Agreement
until the date that is ten (10) business days prior to the deadline for the
submission of stockholder nominations for the 2011 Annual Meeting (the
“Standstill Period”), neither it nor any of its Affiliates or Associates under
its control or direction will, and it will cause each of its Affiliates and
Associates under its control not to, directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Securities Exchange Act of 1934, as amended or the rules or regulations
thereunder (the “Exchange Act”)) of proxies or consents (including, without
limitation, any solicitation of consents to call a special meeting of
stockholders and any solicitation or nomination pursuant to Rule 14a-11 under
the Exchange Act), in each case, with respect to securities of the Company;

(ii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at annual or special
meeting of stockholders, except in accordance with Section 4(a)(vii) and
Section 5(b);

(iii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some lesser number of the persons identified
as part of the Ramius Group, but does not include any other members who are not
currently identified as Ramius Group members as of the date hereof);

(iv) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
Ramius Group;

(v) control or seek to control the Board, other than through non public
communications with the officers and directors of the Company;

(vi) seek or encourage any person (other than any member of the Ramius Group) to
submit nominations in furtherance of a “contested solicitation” for the election
or removal of directors with respect to the Company or any solicitation or
nomination pursuant to Rule 14a-11 under the Exchange Act;

 

-3-



--------------------------------------------------------------------------------

 

(vii) (1) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders or (2) make any offer or proposal (with or
without conditions) with respect to a merger, acquisition, disposition or other
business combination involving the Ramius Group and the Company; provided,
however, that nothing herein will limit the ability of (1) any member of the
Ramius Group, or its respective Affiliates and Associates, except as otherwise
provided in Section 5, to vote its shares of Common Stock on any matter
submitted to a vote of the stockholders of the Company or (2) the Ramius Group
to announce its opposition to any Board approved proposals related to a merger,
acquisition, disposition of all or substantially all of the assets of the
Company or other business combination involving the Company;

(vii) seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in Section 3; or

(ix) make any request to amend, waive or terminate any provision of this
Agreement, other than through non public communications with the officers and
directors of the Company that do not trigger any disclosure obligation on the
part of any member of the Ramius Group.

(b) Notwithstanding anything contained herein to the contrary, except as
expressly provided in Section 5(b), each member of the Ramius Group shall be
entitled to:

(i) vote their shares in favor of the election of the Settlement Director at the
Annual Meeting, in favor of the Declassification Proposal and on any other
proposal duly brought before the Annual Meeting, or otherwise vote as each
member of the Ramius Group determines in its sole discretion; and

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company (other than the election of
directors) and the reasons therefor;

(c) As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act.

(d) In the event that the Company is in material breach of its obligations under
this Agreement, including, without limitation, a failure to comply in any
respect with the provisions of Section 3 of this Agreement, and such breach is
not cured within 30 days after written notice thereof is provided to the Company
by the Ramius Group, then in addition to any other remedies that the members of
the Ramius Group may have, the provisions of this Section 4 shall also
terminate.

(e) In the event that the Ramius Group is in material breach of its obligations
under this Agreement, and such breach is not cured within 30 days after written
notice thereof is provided to the Ramius Group by the Company, then in addition
to any other remedies that the Company may have, the provisions of Section 3
shall also terminate.

 

-4-



--------------------------------------------------------------------------------

 

5. Actions by the Ramius Group.

(a) Upon execution of this Agreement, the Ramius Group hereby withdraws (i) its
letter dated July 20, 2010 nominating two (2) candidates for election at the
Annual Meeting and submitting a non-binding business proposal to seek
stockholder approval of a request for the Board to take the necessary steps to
declassify the Board and (ii) its letter dated July 20, 2010 submitting a
proposal and supporting statement pursuant to Rule 14a-8 for inclusion in the
Company’s proxy statement relating to the Annual Meeting.

(b) At the Annual Meeting, the Ramius Group shall vote, and cause their
respective officers, directors, employees and agents to vote, all of the shares
of Common Stock beneficially owned by them for (i) each of Extreme’s nominees
for election to the Board, (ii) the Declassification Proposal and (iii) the
ratification of the appointment of Extreme’s independent auditors.

6. Public Announcement. Extreme and the Ramius Group shall promptly disclose the
existence of this Agreement after its execution pursuant to a joint press
release that is mutually acceptable to the parties, including a description of
the material terms of this Agreement. Subject to applicable law, none of the
Parties shall disclose the existence of this Agreement until the joint press
release is issued.

7. Remedies.

(a) Each of the Parties acknowledges and agrees that a breach or threatened
breach by any Party may give rise to irreparable injury inadequately compensable
in damages, and accordingly each Party shall be entitled to seek injunctive
relief to prevent a breach of the provisions hereof and to enforce specifically
the terms and provisions hereof in any state or federal court having
jurisdiction, in addition to any other remedy to which such aggrieved Party may
be entitled to at law or in equity.

(b) In the event a Party institutes any legal action to enforce such Party’s
rights under, or recover damages for breach of this Agreement, the prevailing
party or parties in such action shall be entitled to recover from the other
party or parties all costs and expenses, including but not limited to reasonable
attorneys’ fees, court costs, witness fees, disbursements and any other expenses
of litigation or negotiation incurred by such prevailing party or parties.

8. Expenses. The Company shall reimburse the Ramius Group for its reasonable,
documented out-of-pocket fees and expenses incurred (including legal expenses)
in connection with the Schedule 13D, matters related to the Annual Meeting and
the negotiation and execution of this Agreement, provided that such
reimbursement shall not exceed $20,000 in the aggregate.

9. Notices. Any notice or other communication required or permitted to be given
under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 9) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.

If to Extreme:

Extreme Networks, Inc.

3585 Monroe Street

Santa Clara, California 95051

Attention: Diane Honda

Telephone: (408) 579-2800

Facsimile: (408) 579-3029

 

-5-



--------------------------------------------------------------------------------

 

with a copy to:

Wilson Sonsini Goodrich & Rosati PC

650 Page Mill Road

Palo Alto, California 94304

Attention: Larry W. Sonsini

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

and

Wilson Sonsini Goodrich & Rosati PC

1301 Avenue of the Americas

New York, New York 10019

Attention: Warren de Wied

Telephone: (212) 999-5800

Facsimile: (212) 999-5899

If to the Ramius Group:

Ramius Value and Opportunity Master Fund Ltd

c/o Ramius Value and Opportunity Advisors LLC

599 Lexington Avenue, 20th Floor

New York, New York 10022

Attention: Jeffrey C. Smith

          Owen S. Littman

Telephone: (212) 845-7900

Facsimile: (212) 845-7995

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky

          Andrew Freedman

Telephone: (212) 451-2300

Facsimile: (212) 451-2222

10. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties in connection with the subject matter hereof.

11. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

12. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

-6-



--------------------------------------------------------------------------------

 

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
choice of law principles that would compel the application of the laws of any
other jurisdiction.

14. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

15. Successors and Assigns. This Agreement shall not be assignable by any of the
Parties. This Agreement, however, shall be binding on successors of the Parties.

16. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.

17. Releases.

(a) The Ramius Group hereby agrees for the benefit of the Company, and each
controlling person, officer, director, stockholder, agent, Affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of the Company (the Company and each such person
being a “Company Released Person”) as follows:

(i) The Ramius Group, for themselves and for their members, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Company Released Person of, and hold
each Company Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever, whether
known or unknown, suspected or unsuspected (collectively, “Claims”) that the
Ramius Group may have against the Company Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.

(ii) The Ramius Group understands and agrees that the Claims released by the
Ramius Group above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. The
Ramius Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts.

(b) The Ramius Group agrees that, during the term of the Agreement, (i) no
member of the Ramius Group shall, without the consent of the Company, instigate,
solicit, assist, intervene in, or otherwise voluntarily participate in any
litigation or arbitration in which the Company or any of its officers or
directors are named as parties; provided that the foregoing shall not prevent
any member of the Ramius Group from responding to a validly issued legal process
and (ii) the Ramius Group agrees to give the Company at least five (5) business
days notice of the receipt of any legal process requesting information regarding
the Company or any of its officers or directors, to the extent that such notice
is legally permissible.

 

-7-



--------------------------------------------------------------------------------

 

(c) The Company hereby agrees for the benefit of the Ramius Group, and each
controlling person, officer, director, stockholder, agent, Affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, thereof, as well as each Ramius Director (the
Ramius Group and each such person being a “Stockholder Released Person”) as
follows:

(i) The Company, for itself and for its Affiliates, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Stockholder Released Person of, and
holds each Stockholder Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, that the
Company may have against the Stockholder Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.

(ii) The Company understands and agrees that the Claims released by the Company
above include not only those Claims presently known but also include all unknown
or unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Claims as described above. The Company understands that it may
hereafter discover facts different from or in addition to what it now believes
to be true, which if known, could have materially affected this release of
Claims, but it nevertheless waives any claims or rights based on different or
additional facts.

(d) The Parties intend that the foregoing release be broad with respect to the
matter released, provided, however, this release of Claims shall not include
claims to enforce the terms of this Agreement; and provided further that nothing
in the foregoing release shall be deemed or construed, now or hereafter, as
limiting in any manner any right of indemnification inuring to the benefit of
any director or former director of the Company arising under the Certificate of
Incorporation, the Bylaws or otherwise.

18. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.

[Signatures are on the following page.]

 

-8-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

EXTREME NETWORKS, INC.

By:  

/s/ Oscar Rodriguez

  Name:    Oscar Rodriguez   Title:      President and Chief Executive Officer

THE RAMIUS GROUP:

 

RAMIUS VALUE AND OPPORTUNITY

MASTER FUND LTD

 

RAMIUS VALUE AND OPPORTUNITY

ADVISORS LLC

By:    Ramius Value and Opportunity Advisors LLC,   By:   Ramius LLC,    its
investment manager     its sole member RAMIUS NAVIGATION MASTER FUND LTD  
RAMIUS ADVISORS, LLC By:    Ramius Advisors, LLC,   By:   Ramius LLC,    its
investment advisor     its sole member RAMIUS ENTERPRISE MASTER FUND LTD  
RAMIUS LLC By:    Ramius Advisors, LLC,   By:   Cowen Group, Inc.,    its
investment advisor     its sole member      COWEN GROUP, INC. RAMIUS OPTIMUM
INVESTMENTS LLC   RCG HOLDINGS LLC By:    Ramius Advisors, LLC,   By:   C4S &
Co., L.L.C.,    its managing member     its managing member
COWEN OVERSEAS INVESTMENT LP   C4S & CO., L.L.C. By:    Ramius Advisors, LLC,  
     its general partner    

 

 

By:

  

/s/ Jeffrey C. Smith

       

Name: Jeffrey C. Smith

       

Title: Authorized Signatory

  



--------------------------------------------------------------------------------

 

/s/ Jeffrey C. Smith

JEFFREY C. SMITH

Individually and as attorney-in-fact for

Peter A. Cohen, Jeffrey M. Solomon,

Morgan B. Stark and Thomas W. Strauss



--------------------------------------------------------------------------------

 

Schedule A

The Ramius Group

RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD

RAMIUS NAVIGATION MASTER FUND LTD

RAMIUS ENTERPRISE MASTER FUND LTD

RAMIUS OPTIMUM INVESTMENTS LLC

COWEN OVERSEAS INVESTMENT LP

RAMIUS VALUE AND OPPORTUNITY ADVISORS, LLC

RAMIUS ADVISORS, LLC

RAMIUS LLC

COWEN GROUP, INC.

RCG HOLDINGS LLC

C4S & CO., L.L.C.

JEFFREY M. SOLOMON

PETER A. COHEN

MORGAN B. STARK

THOMAS W. STRAUSS